Citation Nr: 1549852	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1975 to October 1979, on active duty for training (ACDUTRA) from February 1984 to July 1984, and on active duty in Southwest Asia from August 1991 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue remaining on appeal was remanded for additional development in October 2009, January 2012, July 2013, November 2014, and June 2015.


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf veteran for VA compensation purposes.

2.  The Veteran failed without good cause to report for a scheduled VA examination in September 2015.

3.  A chronic headache disorder was not manifest during active service, an associated chronic disease was not manifest within one year of service, and a headache disability is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.


CONCLUSION OF LAW

Headaches were not incurred or aggravated as a result of active service or as a result of a service-connected disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claim including by correspondence dated in January 2002, June 2002, February 2004, December 2004, and March 2010.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) records, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  

Although a service department letter dated in July 1997 was provided at the Veteran's January 2007 hearing before a Decision Review Officer addressing possible chemical agent exposure associated with a March 1991 incident, the Board notes the Veteran had no service in Southwest Asia prior to August 1991.  The Board finds that further attempts to obtain additional evidence, including as to this matter, would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board also notes that the theories of entitlement raised in this case involve complex medical issues, and that when VA provide a VA examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  The available record in this case shows the Veteran was provided VA examinations in October 2002, February 2012, and April 2014, and that in June 2015 the Board found an additional examination was required.  VA records show the Veteran failed to report for a scheduled examination in September 2015 and that he was provided notice addressing that matter in a September 2015 supplemental statement of the case.  When a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2015).  There is no indication the Veteran was not adequately notified of the scheduled examination nor that he had good cause for failure to report.  Therefore, the Board finds the original service connection claim must be decided based upon the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  

Where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in that service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service and for certain diseases specific to radiation-exposed veterans.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Brain hemorrhage, brain thrombosis, encephalitis lethargica residuals, and other organic diseases of the nervous system are chronic diseases for presumptive service connection purposes.  38 C.F.R. § 3.309(a).  Headaches and migraine headache disorders are not diseases specific to radiation-exposed veterans.  38 C.F.R. § 3.309(d).  

Compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2015).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b) (2015).  

Presumptive service connection may also be established for certain infectious diseases if manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service.  38 U.S.C.A. § 1118 (West 2014); 38 C.F.R. § 3.317(c) (2015).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).  The very essence of an undiagnosed illness is that there is no diagnosis.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006); Gutierrez v. Principi, 19 Vet. App. 1 (2004) (Persian Gulf War Veteran's symptoms cannot be related to any known clinical diagnosis for compensation to be awarded under 38 U.S.C.A. § 1117).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was, in fact, incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has headaches as a result of environmental exposure, including depleted uranium ordinance, during service in the Persian Gulf War.  He also asserted, alternatively, that he had migraine headaches that were incurred or aggravated by service-connected posttraumatic stress disorder (PTSD).  In statements and testimony in support of the claim, the Veteran reported, in essence, that he had no problem prior to his service in Southwest Asia.  His December 2001 application for VA benefits noted treatment for headaches from April 2001 to December 2001.  

The service medical records show the Veteran complained of headaches in May 1984 and that the diagnoses included upper respiratory infection and pharyngitis.  Other service medical reports are negative for complaint, treatment, or diagnosis of headaches.  Examinations in June 1994 and July 1999 revealed normal evaluations of the head and neurological system.  In a July 1999 report of medical history, the Veteran denied having or having ever had frequent or severe headaches.  

VA medical records include a May 2001 report of a Persian Gulf registry examination.  There is no indication that the Veteran reported having had headaches at that time.  

On VA examination in October 2002, the Veteran complained of frequent headaches that tended to involve the bitemporal areas, the top of the head, and the occipital areas.  It was noted they were promptly relieved by Tylenol and that there were no migraine concomitants.  The diagnoses included headaches, most compatible with muscular tension headaches.

In reports dated in June 2006, the Veteran's private chiropractor noted problems including Gulf War syndrome.  Those reports included no comments as to headache symptoms or a headache disorder and the examiner provided no rationale for the diagnosis of Gulf War syndrome.  

VA treatment records dated in October 2009 noted that the Veteran reported left upper frontal lobe headaches over one week.  The headaches were described as a dull aching pain.  A computerized tomography (CT) scan of the head without contrast revealed mild frontal cerebral atrophy and mild atherosclerotic desiccation of the parasellar internal carotid arteries with no evidence of acute intracranial hemorrhage.  A December 2009 neurology consultation noted the Veteran reported that his headaches started after his return from Iraq in 1992 and were intermittent, two to four times per month, and lasted up to half a day.  They were associated with photophobia, phonophobia, and nausea, but no emesis.  He denied any prior treatment.  The examiner found the Veteran appeared to have migraine disorder with intermittent episodes, on average once a week.  Mental health treatment records noted report of headaches and prescribed medications for headache and migraine headache disorders without comment as to etiology.  

VA examination in February 2012 included a diagnosis of migraine, including migraine variants, and noted a date of diagnosis in December 2009.  It was noted the Veteran reported the onset of headaches in January 1992 and a diagnosis of migraines in December 2009.  The examiner found that the claimed disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, it was noted that the Veteran's migraine headache was a common process of which there were multiple etiologies, and that his migraine headaches were not due to an undiagnosed illness resulting from service in Southwest Asia during the Persian Gulf War.  It was noted they were less likely causally related to or aggravated by any service-connected disability.  

VA internet source information dated in March 2013 addressing migraines was added to the record.  The report noted that migraine headaches were often associated with a family history of the ailment and that they may be triggered by emotional or physical stress, lack of sleep, missed meals, and specific foods, such as chocolate or alcoholic beverages.  No additional comments specific to the Veteran were provided. 

A March 2014 VA medical opinion, in essence, reiterated the findings of the February 2012 examination.  It was further noted that the Veteran had established service connection for PTSD, ankle strain, left wrist degenerative joint disease, right wrist strain, degenerative joint disease of the right knee, and residuals of parasitic infection, and that those were diagnosed illnesses with conclusive pathophysiology or etiology.  The examiner stated that the Veteran's nonservice-connected claims of shortness of breath, palpitations, and poor sleep with chronic fatigue or tiredness to the point sometimes of exhaustion were not symptoms of a medically unexplained chronic multisystem illness.  

In a September 2014 informal hearing presentation the Veteran's service representative provided references to internet source medical information and asserted it supported a correlation between migraines and PTSD.  The information referenced included no comments specific to the Veteran.

Based upon the evidence of record, the Board finds that a chronic headache disorder was not manifest during active service, that an associated chronic disease was not manifest within one year of service, and that a headache disability is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.  The Veteran is a Persian Gulf Veteran for VA compensation purposes.  He failed without good cause to report for a scheduled VA examination and his claim must be adjudicated based upon the evidence of record.  The available evidence does not support a finding of a disability due to undiagnosed illness at any time since service, nor that his headaches were caused or aggravated by service-connected PTSD or any other service-connected disability.  The opinions of the February 2012 and March 2014 VA examiners are found to be persuasive and are shown to have been based on a review of the evidence of record with adequate rationale.  

The Veteran's statements asserting that he had headaches that had continued after service in Southwest Asia are found to be not credible due to inconsistency with the other evidence of record.  It is significant that he denied having or having ever had frequent or severe headaches in a July 1999 report of medical history.  

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in case where claimant was a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

Although a June 2006 private medical statement that included a diagnosis of Gulf War syndrome is competent evidence, in the absence of any rationale for the diagnosis the Board finds the evidence to be of no probative weight.  The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this matter and he is not competent to provide a diagnosis or an etiology opinion.  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


